Citation Nr: 1109385	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-34 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

3.  Entitlement to an initial rating in excess of 40 percent for spinal fusion with a history of back injury resulting in a fractured spine.

4.  Entitlement to an initial rating in excess of 40 percent for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 2001 and September 2005.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The April 2006 rating decision denied the Veteran's claims of entitlement to service connection for spinal growth and entitlement to service connection for left knee injury.  While the Veteran expressed disagreement as to those issues, he did not, on his November 2006 VA Form 9 (sustentative appeal), indicate a desire to appeal the spinal growth and left knee issues.  While the RO continued to list the issues in subsequent adjudications, it was noted that no new evidence or argument as to those issues had been submitted, and, the Board also notes that the spinal growth and left knee issues were not considered to be on appeal by the Veteran's representative, as evinced by the Veteran's representative's February 2011 written argument.  In short, the issues of entitlement to service connection for spinal growth and entitlement to service connection for left knee injury are not before the Board.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A September 2006 rating decision denied the Veteran entitlement to a TDIU, and the Veteran has not expressed disagreement with the September 2006 RO decision, and the issue of entitlement to a TDIU is not before the Board.  The Board also observes that at his January 2009 VA traumatic brain injury examination the Veteran indicated that he was currently working as a parking enforcement officer.

Subsequent to issuance of the most recent supplemental statement of the case in February 2009, additional evidence (October 2009 and March 2010 United States Air Force medical records) was added to the claims file.  Although such evidence has not been considered by the RO, and no waiver of RO consideration accompanied the additional evidence, the Board finds that the Veteran is not prejudiced by appellate consideration of the matters decided herein on the merits as the additional evidence is not pertinent to the claims for entitlement to service connection for PTSD, and entitlement to an initial rating in excess of 30 percent for anxiety disorder.

The issues of entitlement to an initial rating in excess of 40 percent for spinal fusion with a history of back injury resulting in a fractured spine, and entitlement to an initial rating in excess of 40 percent for left leg radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Throughout the rating period on appeal, the Veteran's anxiety disorder was manifested by slight verbal memory difficulties, mild anxiety, irritability, outbursts of temper, sleep difficulties, and intrusive recollections of Iraq productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for an initial rating in excess of 30 percent for anxiety disorder have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the April 2006 rating decision granted service connection for anxiety disorder, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disability on appeal, the next higher rating criteria has been provided to the Veteran, including in the April 2006 rating decision, and the October 2006 (Reasons and Bases portion) statement of the case.  In March 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

By correspondence dated in November 2005 the Veteran was informed of the evidence and information necessary to substantiate the PTSD claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  As VCAA notice was completed prior to the initial AOJ adjudication of the claims, such notice was compliant with Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are private and VA records.  As for the PTSD issue, the Board finds that the VA examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited the Veteran's subjective complaints.  As for the Veteran's anxiety disorder, the VA examinations described the Veteran's anxiety disorder in sufficient detail so that the Board is able to fully evaluate the anxiety disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  PTSD

The Veteran's September 2004 claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO has granted the Veteran service connection for anxiety disorder, and the present claim concerns service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  Effective July 12, 2009, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service treatment records reveal that the Veteran was treated for an adjustment disorder with mixed anxiety and depressed mood.

While December 2007, September 2008, and November 2008 VA records have noted a past medical history of PTSD, and a July 2007 VA record noted that "most of [the Veteran's] symptoms" seem compatible with PTSD, VA mental disorders examinations conducted in December 2005 and November 2008 have specifically noted that the Veteran does not meet the full diagnostic criteria for a diagnosis of PTSD, and an April 2007 VA examination noted only an anxiety disorder.  The fact remains that there is no DSM IV derived PTSD diagnosis of record, and the most comprehensive VA examinations of record indicate that the Veteran does not meet the criteria for a PTSD diagnosis.

In short (and even acknowledging the Veteran's combat status (38 U.S.C.A. § 1154(b) and Libertine v. Brown, 9 Vet. App. 521, 524 (1996)), absent evidence of a current disability, an award of service connection for PTSD is not appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board does not doubt the sincerity of the Veteran's belief in this case, and finds his reports of psychiatric problems during and after service to be credible, the Veteran, as a layman, does not have the necessary medical training and/or expertise to diagnose mental disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Anxiety disorder

The April 2006 rating decision granted service connection for anxiety disorder and assigned a 30 percent rating, effective September 29, 2005.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

Under Diagnostic Code 9400, a 30 percent disability rating is assigned for anxiety disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for anxiety disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for anxiety disorder which is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

During the appeal period the Veteran underwent VA mental evaluations in December 2005, April 2007, and November 2008, and in January 2009 the Veteran underwent a VA traumatic brain injury examination.

While slight verbal memory difficulties, mild anxiety, irritability, outburst of temper, sleep difficulties, and intrusive recollections of Iraq were noted, the evidence does not show such symptoms as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short or long-term memory, impaired judgment, or impaired abstract thinking, so as to warrant a rating of 50 percent.  A November 2005 VA examiner noted that the Veteran was essentially free of any cognitive deficiencies, and the April 2007 VA examiner indicated that the Veteran had no thought disorder and further stated that the Veteran's symptom level was mild to moderate with at least mild impairment in interpersonal and occupational functioning.  A review of the record appears to indicate that the Veteran does not take medication for his anxiety disorder.  The January 2009 VA examiner described the Veteran's behavior, comprehension, coherence of response, and emotional reaction as normal.

As for employment, the Veteran indicated at his January 2009 VA examination that he was currently working as a parking enforcement officer.  As for social functioning, the Veteran became married during the course of the appeal, and while the Veteran expressed frustration that he would sometimes argue with his wife, no examiner has indicated that the Veteran has difficulty in social functioning.  The Board notes that the Veteran's reported GAF scores during this time period (70, December 2005 VA examination, 57, April 2007 VA examination, 55, November 2008 VA mental health consultation) reflect essentially just mild to moderate anxiety symptoms.  (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about his anxiety symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the anxiety symptoms that he experiences.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the currently assigned 30 percent initial rating.

In sum, the preponderance of the evidence is against an initial rating in excess of 30 percent for anxiety disorder.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected disability is not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's anxiety disorder has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his anxiety disorder.  The evidence does not reflect that the Veteran's anxiety disability caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  As noted, the most recent evidence reveals that the Veteran is currently employed.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for PTSD is denied.

An initial rating in excess of 30 percent for anxiety disorder is denied.


REMAND

As for the issues of entitlement to an initial rating in excess of 40 percent for spinal fusion with a history of back injury resulting in a fractured spine, and entitlement to an initial rating in excess of 40 percent for left leg radiculopathy, pertinent evidence pertaining to those issues (October 2009 and March 2010 United States Air Force medical records) have been added to the claims file since the February 2009 supplemental statement of the case, the last adjudication on the merits by VA.  Under these circumstances, the issues must be remanded to the AOJ for review and consideration.  Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2010).  Further, as the Veteran has not undergone a recent comprehensive VA examination for these disabilities, the Board finds that the Veteran should be afforded the appropriate VA examinations to determine the nature and severity of these disabilities.

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and severity of his service-connected low back disability and left lower extremity disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

2.  The AOJ should then readjudicate the issues of entitlement to an initial rating in excess of 40 percent for spinal fusion with a history of back injury resulting in a fractured spine, and entitlement to an initial rating in excess of 40 percent for left leg radiculopathy.  The AOJ must consider all relevant evidence, including the October 2009 and March 2010 Air Force medical records and any other additional evidence received since the most recent supplemental statement of the case in February 2009.  If either of the benefits sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


